Citation Nr: 1819228	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  12-29 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to January 31, 2012 for the grant of service connection for a psychiatric disability, to include a psychotic disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1988 to January 1990.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014 a videoconference hearing was held before a Veterans Law Judge (VLJ) other than the undersigned; due to problems with the electronic recording system, a transcript of the hearing could not be created.  The Veteran was offered, and requested, another hearing.  In January 2015 and March 2016 the claim was remanded for such hearing to be scheduled.  In January 2017, a videoconference hearing was held before the undersigned (to whom the case is now reassigned); a transcript is associated with the record.  In September 2017 the claim was remanded for additional development. 


FINDINGS OF FACT

1. The Veteran was separated from service on January 18, 1990 and filed an initial claim of service connection for a psychiatric disability in February 1990; an unappealed March 1990 rating decision denied him service connection for a personality disorder.  

2. A June 2012 rating decision granted the Veteran service connection for a psychotic disorder, not otherwise specified (NOS), based in part upon consideration of service treatment records (STRs) associated with the record following the March 1990 rating decision.

3. It is reasonably shown that he had an acquired psychiatric disability, to include the psychotic disorder which has been service-connected, when the February 1990 claim for service connection was filed.



CONCLUSION OF LAW

An earlier effective date of January 19, 1990, is warranted for the Veteran's award of service connection for psychotic disorder NOS.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.151, 3.156(c), 3.400, 4.125(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(b); 38 C.F.R. § 3.400(b)(2).

Notwithstanding the above, if at any time after VA issues a decision on a claim, VA receives or associates with the record relevant official service department records that existed and had not been associated with the record when the claim was first considered, VA will reconsider the claim, and the date of receipt of that claim will serve as the date of claim and the earliest date for which benefits may be granted.  Under 38 C.F.R. § 3.156(c) 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

As the Board explained in the September 2017 remand, the Veteran filed an initial claim of service connection for a psychiatric disability, however diagnosed, in February 1990, within one year following his separation from service on January 18, 1990.  An unappealed March 1990 rating decision denied him service connection for a personality disorder.  The decision noted his STRs were not available for review.  The record reflects that the STRs were received by VA in April 1990.  On January 31, 2012, the veteran again filed a claim seeking service connection for a psychiatric disability.  On June 2012 VA examination, a psychosis (schizoaffective disorder versus bipolar disorder), NOS, was diagnosed.  A June 2012 rating decision granted the Veteran service connection for a psychotic disorder, effective January 31, 2012, based in part upon consideration of the newly received STRs.  As the March 1990 rating decision was rendered non-final by the STRs received in April 1990, the February 1990 claim must now be reconsidered de novo.  Since that claim was filed within a year following the Veteran's separation from service, the critical question before the Board is now:  Was a chronic, acquired psychiatric disability first manifested (entitlement arose) during service or at some point thereafter prior to January 31, 2012?

The Veteran's STRs show a November 1986 enlistment examination was silent regarding psychiatric disability.  In September 1988 he was hospitalized due to odd behavior; he reported having hallucinations and suicidal thoughts, and was noted to have a chaotic upbringing, but denied any previous psychiatric illness.  Adjustment disorder with depressed mood and mixed personality disorder were diagnosed.  In September 1989 he reported suicidal thoughts.  On psychiatric evaluation, adjustment disorder with depressed and anxious mood, and mixed personality disorder with dependent and avoidant features, severe, were diagnosed.  The examiner opined he is "not considered mentally ill but manifests a long-standing disorder of character and behavior which is of such severity as to render him incapable of serving adequately..."  He was discharged with a personality disorder.

VA treatment records show major depression and a borderline personality disorder were diagnosed in April 1998 and May 1998.  The Veteran complained of hallucinations.  On June 2011 private assessment, psychotic disorder NOS, depressive disorder NOS, and a personality disorder were diagnosed.  On January 2012 private assessment, schizophrenia, paranoid type, and a personality disorder were diagnosed.  He reported he began experiencing hallucinations in service.  Bipolar disorder with psychotic features, rule out (R/O) schizoaffective disorder, posttraumatic stress disorder (PTSD), and personality disorder were diagnosed in February 2012.  Such diagnoses were continued in April 2012.

The June 2012 VA examiner summarized the Veteran's treatment for psychiatric problems in service, and opined that while an underlying personality disorder could not be ruled out, he demonstrated no signs of psychiatric illness on November 1986 enlistment examination and "the level of psychotic decompensation that he has demonstrated is beyond the scope of personality disorder functioning and more appropriately characterized as primary psychosis."  She opined that it is as least likely as not that the current psychotic disorder is related to a progression of the condition for which the Veteran received treatment in service.

VA treatment records show schizoaffective disorder was diagnosed in May 2013.

On June 2014 VA examination, chronic schizoaffective disorder was diagnosed.  The examiner opined the prior diagnosis of atypical psychosis is more consistent with schizoaffective disorder "with its origins in the military."  
In a November 2017 opinion, a VA examiner opined it is at least as likely as not that the Veteran's chronic psychotic disorder manifested during service.  The examiner explained his STRs show he complained of a number of psychiatric symptoms and experienced psychotic decompensation.  She noted a personality disorder was diagnosed despite there being no evidence of prior behavioral or emotional issues.  Based on the foregoing, she concluded the psychotic disorder, which was more conclusively diagnosed as a schizoaffective disorder on June 2014 examination, clearly and unmistakably became manifest during service.  

On longitudinal review of the record, and with resolution of reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 4.3), the Board finds it is reasonably shown that his (now-service-connected) psychiatric disability originated in service (albeit misdiagnosed at the time), and therefore entitlement arose prior to, and existed when, the February 1990 claim was filed.  See 38 U.S.C.A. § 1131.  As that claim was filed within a year following the Veteran's separation service, the proper effective date for the award of service connection for the psychiatric disability is the day following the date of separation from active duty.  Accordingly, the proper effective date for the grant of service connection for the Veteran's psychiatric disability (a psychotic disorder) is January 19, 1990.


ORDER

An earlier effective date of January 19, 1990, is granted for the award of service connection for the Veteran's psychotic disorder, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


